 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   LIONEL HARPER and DANIEL SINCLAIR,                      Case No. 2:19-cv-00902-WBS-DMC
     individually and on behalf of all other similarly
12   situated and all aggrieved employees,                   ORDER GRANTING JOINT REQUEST TO
                                                             MODIFY SCHEDULING ORDER
13
                   Plaintiffs,
14
     v.
15
     CHARTER COMMUNICATIONS, LLC,
16
                   Defendant.
17

18

19

20
21

22

23

24

25

26
27

28

                                                         1
                         ORDER GRANTING JOINT REQUEST TO MODIFY SCHEDULING ORDER
 1           Having read and considered the Stipulation and Joint Request to Modify Scheduling Order
 2   dated January 22, 2020 (“Stipulation”), and good cause appearing, the Court hereby GRANTS the
 3   Parties’ joint request and ORDERS that the Status (Pretrial Scheduling) Order, Dkt. 34, be modified as
 4   follows:
 5

 6   Scheduled Item                                         Current date/deadline   Modified date/deadline
 7   Plaintiffs’     filing   of   a   motion   for   class May 8, 2020             June 8, 2020
 8   certification
 9   Defendant’s filing of an opposition to Plaintiffs’ May 29, 2020                June 29, 2020
10   motion for class certification
11   Plaintiffs’ filing of a reply in support of their June 12, 2020                July 13, 2020
12   motion for class certification
13   Hearing       on   Plaintiffs’    motion   for   class June 29, 2020           July 27, 2020
14   certification                                                                  at 1:30 p.m.
15           All other dates, deadlines, and orders set forth in the Status (Pretrial Scheduling) Order remain
16   unchanged.
17

18           IT IS SO ORDERED.
19   Dated: January 28, 2020
20

21

22

23

24

25

26
27

28
                                                          2
                         [Proposed] Order Granting Joint Request to Modify Scheduling Order
